Citation Nr: 1526087	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for undifferentiated type schizophrenia.  

2.  Entitlement to an initial compensable rating for porphyria cutanea tarda (PCT).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the appeal process, service connection was established for undifferentiated type schizophrenia and a 30 percent rating, effective February 23, 2012, was established.  Also, service connection was established for PCT as due to Agent Orange exposure.  A noncompensable rating, effective February 23, 2012, was established.  The Veteran asserts that increased ratings are warranted.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.  Included in the VBMS records is an April 2015 Appointment of Veterans Service Organization as Claimant's Representative (VA FORM 21-22) wherein the Veteran changed his representation to Disabled American Veterans (DAV).  It does not appear that an Informal Hearing Presentation was subsequently submitted by DAV.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this REMAND because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the Veteran's psychiatric and skin conditions, updated VA treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, from November 2013 to present, should be obtained and associated with the claims file.  

Following VA psychiatric examination in August 2012, the RO, in an October 2013 statement of the case (SOC), granted service connection for schizophrenia and assigned a 30 percent rating.  VAMC records dated through November 2013 are of record and reflect that the Veteran continues to be seen for various psychiatric symptoms, primarily noted to be depression and posttraumatic stress disorder (PTSD) for which service connection was recently denied.  These records also reflect that the Veteran has been treated for skin lesions of the forearms, hands, and legs.  Upon VA dermatology examination in November 2013, PCT, rosacea, and senile purpura were diagnosed.  The Veteran had used medication for his rosacea/xerosis in the last 6 weeks.  Dermatitis of a total body area of 5 percent was noted.  The examiner noted that the examination showed no clinical evidence of porphyria on this exam.  

The Board finds that additional VA examinations would be beneficial as to the current claims.  It is likely that additional VAMC treatment records are available.  The claims file reflects that the Veteran was often seen in the years from 2011 through 2013 for his psychiatric complaints, and it is likely that subsequently dated treatment records are available for consideration.  Moreover, current examination to differentiate those symptoms attributable to the Veteran's service-connected schizophrenia from those due to depression or PTSD, nonservice-connected disorders, would be helpful to determine the current severity of his service-connected psychiatric condition.  

Next, the nature and severity of the Veteran's service-connected skin disability is unclear.  Shortly after the November 2013 VA dermatology examination summarized above, service connection for PCT was awarded in a November 2013 SOC.  While PCT was diagnosed on VA examination in November 2013, it was noted that there was no sign of the condition on evaluation that day.  Additional skin disorders were noted on that evaluation, to include dermatitis, rosacea, and purpura.  His treatment included oral or topical medications for various skin problems in the last 6 weeks.  A history of purpuric lesions with erosions on the forearms was noted.  As the record stands, it is unclear as to whether the Veteran has ongoing symptoms, e.g., lesions, that are attributable to his service-connected skin disorder.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain updated VA treatment records from the VAMC in San Juan, Puerto Rico, from November 2013 to present.  

2.  Following completion of the above, the Veteran should then be afforded an additional VA mental disorders examination in order to more accurately determine the current severity of his service-connected undifferentiated type schizophrenia.  All pertinent symptomatology and findings should be reported in detail.  To the extent possible, the examiner should attempt to differentiate symptomatology attributable to the Veteran's service-connected schizophrenia from that more properly attributed to nonservice-connected depression and PTSD.  All indicated tests and studies are to be performed.  In connection with the examination, the claims file and all electronic records must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

3.  Following completion of the development requested in paragraph 1, above, the Veteran should be afforded a comprehensive examination to determine the current severity of his service-connected skin disability (currently characterized as PCT).  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must determine whether the Veteran currently manifests PCT or has at any time since February 23, 2012, and specifically discuss any residuals thereof.  If the Veteran has PCT, then the examiner must comment on the frequency and severity of the disorder.  This includes whether PCT results in: exacerbations once or twice a year or symptomatic during the past 2 years; exacerbations lasting a week or more, 2 or 3 times per year; or frequent exacerbations producing severe impairment of health.  All residuals must be identified.  

The examiner must address the severity of PCT by indicating the percentage of the Veteran's body that is affected by his service-connected skin disability, with a specific finding made as to the percentage of exposed areas affected.  The examiner must determine if the Veteran requires systemic therapy for the skin disability, such as corticosteroids or other immunosuppressive drugs and, if so, the total duration in weeks of such therapy during a 12-month period.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the Veteran at his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issues on appeal.  If a benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

